Case 3:20-cv-04352-BRM-TJB Document 47 Filed 07/10/20 Page 1 of 3 PageID: 1613



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


                                                        :
JOHN DOE,                                               :
                                                        :   CIVIL ACTION
                                  Plaintiff,            :   NO. 3:20-CV-4352-BRM-TJB
                                                        :
                      v.                                :   ORDER INCLUDING FINDINGS OF
                                                        :   FACT AND CONCLUSIONS OF LAW
PRINCETON UNIVERSITY,                                   :   PURSUANT TO LOCAL RULE 5.3
                                                        :
                                  Defendant.            :
                                                        :

               The undersigned counsel for Defendant Princeton University (the “University”)

submits this Proposed Findings of Fact and Conclusions of Law pursuant to Local Civil Rule 5.3

in Support of its Motion to Seal Documents.

                                         FINDINGS OF FACT

               1.          On June 24, 2020 the Court placed a transcript of the April 21, 2020 oral

argument on the docket under temporary seal and on June 29, 2020 the University filed a Reply

Memorandum of Law In Further Support of Its Motion to Dismiss (“Reply Brief” and

collectively, “the documents”) both of which contain confidential information, public disclosure

of which affects legitimate private interests.

               2.          The documents contain information that is confidential, including

information that could compromise the anonymity of a Claimant/co-respondent in a student

disciplinary proceeding who is not a party to this case. Certification of S. Kastenberg, ¶8.

               3.          As set forth in the supporting Certification of Counsel, the University has

demonstrated a proper basis for sealing the documents, the potential for a clearly defined and

serious injury should the documents not be sealed, and why a less restrictive alternative to

sealing is not available. Certification of S. Kastenberg.


DMEAST #41609200 v1
Case 3:20-cv-04352-BRM-TJB Document 47 Filed 07/10/20 Page 2 of 3 PageID: 1614



                4.      Both the non-party Claimant/co-respondent described in the documents

and the University have legitimate interests, which warrant the sealing of the documents.

                5.      Both the non-party Claimant/co-respondent and the University would

suffer clearly defined and serious injury if the documents were not sealed.

                6.      A less restrictive means of avoiding injury to the non-party Claimant/co-

respondent and the University is not available at this time.

                7.      There is no prior order sealing the documents.

                8.      No party or non-party has objected to the University’s Motion to Redact

and Seal Transcript and File Documents Under Seal.

                                     CONCLUSIONS OF LAW

                1.      This Court has the power to seal to prevent the discovery of confidential

information to the public. Local Civil Rule 5.3(c) places the burden of proof on the moving

party as to why a motion to seal or otherwise restrict public access should be granted.

Specifically, it requires a showing of (a) the nature of the materials or proceedings at issue; (b)

the legitimate private or public interest, which warrants the relief sought; (c) the clearly defined

and serious injury that would result if the relief sought is not granted; and (d) why a less

restrictive alternative to the relief sought is not available.

                2.      The University has satisfied its burden of proving under Local Civil Rule

5.3(c) that the documents are confidential and entitled to protection. See e.g. Doe v. Rider Univ.,

Civ. A. 3:16-cv-04882-BRM-TJB, 2020 U.S. Dist. LEXIS 25708, at *3 (D.N.J. Feb. 4, 2020)

(granting a motion to seal highly personal and sensitive information about non-parties who were

students, including education records protected under the Family Educational Rights and Privacy

Act (FERPA)); Painter v. Doe, No. 3:15-CV-369-MOC-DCK, 2016 U.S. Dist. LEXIS 91003, at

*2 (W.D.N.C. July 12, 2016) (granting a motion to seal a transcript of a school disciplinary


DMEAST #41609200 v1                                 2
Case 3:20-cv-04352-BRM-TJB Document 47 Filed 07/10/20 Page 3 of 3 PageID: 1615



hearing because there is a “compelling interest in protecting the privacy of student records,

evidenced by the letter and spirit of FERPA.”); Mt. Holly Citizens in Action v. Twp. Of Mount

Holly, Civil Action No. 08-2584 (NLH), 2009 U.S. Dist. LEXIS 11061 (D.N.J. Feb. 13, 2009)

(granting motion to seal sensitive personal information of non-parties); United States v. Miami

Univ., 91 F. Supp. 2d 1132, 1158 (S.D. Ohio 2000) (holding that “public access will not aid in

the functioning of traditionally closed student disciplinary proceedings”) .

                3.       The information submitted by the University satisfies the standard set

forth in Local Civil Rules 5.3(c) and 5.3(g) and there is no less restrictive alternative to sealing

the documents.

                                              ORDER

        IT IS ON THIS 10th day of July           2020, hereby ORDERED that Defendant's

Motion to Seal is GRANTED; and it is further ORDERED that the following items shall

remain SEALED.

               The transcript of the April 21, 2020 oral argument (ECF 39)

               Defendant’s Reply Brief (ECF 40)


 The court has reviewed in camera and accepted the redacted version of the transcript

 submitted via email. It is further ORDERED the parties shall provide this order to seal and

 the redacted version of the transcript to the transcription agency.

BY THE COURT:

/s/Brian R. Martinotti

Hon. Brian R. Martinotti, U.S.D.J.




DMEAST #41609200 v1                               3
